DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "9" have both been used to designate the shearing mechanism ([0013]; [0024]-[0025]; [0030]; [0032]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "9" have both been used to designate the rotating shaft ([0013]; [0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both the shearing mechanism and the rotating shaft ([0013]; [0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both the fixing disc and the shearing mechanism ([0013]; [0024]-[0025]; [0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an upper end in the fixed cutter” in lines 16-17 which should read “an upper end of the fixed cutter” and “an upper end in the movable cutter” in lines 17-18 which should read “an upper end of the movable cutter”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “each of the sliding columns is disposed in each of the sliding grooves” in lines 8-9 which should read “each of the sliding columns is respectively disposed in each of the sliding grooves”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “wherein bottom five centimeters portions, of” in lines 1-2 which should read “wherein bottom five centimeters portions of”. Claim 5 recites “elastic c” in line 2 which should read “elastic”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the outer diameter surface of each of the sliding columns” in lines 3-4 which should read “the outer diameters of each of the sliding columns” for consistency purposes.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a winding column” in line 19 and “a winding column” in line 4. It is unclear if the winding column of line 19 is intended to be the same or in addition to the winding column of claim 4. For the purposes of examination, the limitation of line 19 has been interpreted to read the winding column.
Claim 1 recites “the adjusting mechanism” in line 27 and “adjusting mechanisms” in line 2. It is unclear which of the adjusting mechanisms and/or if all of the adjusting mechanisms are being claimed in line 27.
Claim 2 recites “the adjusting mechanism comprises” in lines 1-2 and “adjusting mechanisms” in line 2 of claim 1, from which claim 2 depends. It is unclear which of the adjusting mechanisms and/or if all of the adjusting mechanisms are being claimed in claim 2.
Claim 3 recites the limitation "the movable shaft" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-9 ultimately depend from rejected claim 1; therefore, are also rejected.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Boudreaux discloses flexible medical scissors (100; Fig. 1), comprising: a main body (102), a handle (tab on the side of 102; Fig. 1), adjusting mechanisms (120, 122, 124, 126), a flexible sleeve (116), a first fixing disc (154a), a second fixing disc (154b), a shearing mechanism (110), a movable cutter (112), a fixed cutter (114), a rotating shaft (108; [0046]), a winding column (155a), a fixing cylinder (135), a circular groove (opening through which 138 is disposed; Fig. 11), a connecting wire (138), a clamping block (106), an adjusting disc (127), a spring (spring below 160a in Fig. 3), an adjusting groove (grooves between gear 131; Fig. 8), fixing grooves (grooves on 166; Fig. 8), a connecting block (136), an annular groove (groove within 165; Fig. 6); wherein the handle is disposed at an upper end of the main body (Fig. 1), the movable cutter (112) is disposed at an upper end in the shearing mechanism (110; Fig. 11), the fixed cutter (114) is disposed at a lower end of the movable cutter (Fig. 11), an upper end in the fixed cutter is rotated with the movable cutter through the rotating shaft ([0004]), a top of the rotating shaft (108) is embedded with a winding column (111); the fixing cylinder (135) is disposed at a bottom of the handle (Figs. 2, 3, 11), the circular groove is disposed at an upper end in the fixing cylinder (Fig. 11), the adjusting disc (127) is 
Boudreaux fails to disclose a lifting mechanism, an elastic pipe, a square groove, a telescopic pull wire, a telescopic adjusting cylinder, and a movable ball, wherein the lifting mechanism is disposed at a top of the handle, three groups of the adjusting mechanisms are disposed at a bottom three centimeters position of the handle, the flexible sleeve is disposed and sleeved with a bottom of the adjusting mechanisms, the first fixing disc is fixedly disposed at a bottom of the flexible sleeve, the elastic pipe is tightly attached to a bottom of the first fixing disc, the second fixing disc is fixedly disposed at a bottom of the elastic pipe, and the shearing mechanism is disposed at a bottom of the second fixing disc; and an upper end in the movable cutter is welded with the rotating shaft, the square groove is disposed at a bottom of the circular groove, the telescopic pull wire extends from the circular groove, a tail end of the telescopic pull wire is embedded in the clamping block, and the clamping block is matched with the square groove; the spring is welded in a middle of a top end of the second fixing disc, the telescopic pull wire is fixed in a middle through hole in the second fixing disc, the telescopic adjusting cylinder is disposed at a rear surface of the adjusting mechanism, the adjusting groove 11is formed in a middle of the telescopic adjusting cylinder, four groups of the fixing grooves are uniformly distributed at a right end of the adjusting groove, the connecting block is inserted at a bottom of the adjusting groove, a bottom of the connecting block is fixed to the telescopic pull wire, the annular groove is formed at a position in the adjusting disc where the position is 0.5 centimeters from an edge of the adjusting disc, the movable ball is movably disposed in the annular groove, and a 
Therefore, the closest prior art of record, Boudreaux (US 2019/0021752 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia a lifting mechanism, an elastic pipe, a square groove, a telescopic pull wire, a telescopic adjusting cylinder, and a movable ball along with the specific structures of additional elements and the connection relationship between the components, particularly the configuration of the specific structures of the adjustment mechanisms, fixing discs, elastic pipe, telescopic pull wire, rubber rope, and the pull rope and the relationships among one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771